NO. 07-08-0256-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                                 SEPTEMBER 12, 2008

                         ______________________________


                            AMADO FLORES, APPELLANT

                                            v.

                          THE STATE OF TEXAS, APPELLEE


                       _________________________________

              FROM THE 287th DISTRICT COURT OF BAILEY COUNTY;

             NO. 2202; HON. GORDON HOUSTON GREEN, PRESIDING
                       _______________________________

Before CAMPBELL and HANCOCK and PIRTLE, JJ.

                                 On Motion to Dismiss

       Appellant, Amado Flores, filed a pro se Notice of Appeal to appeal a judgment of

revocation and sentence entered against him in the 287th District Court of Bailey County,

Texas. However, appellant has now filed a motion to dismiss his appeal.

       Because the motion meets the requirements of Texas Rule of Appellate Procedure

42.2(a)1 and this Court has not delivered its decision prior to receiving it, the motion is

       1
        We note that appellant’s attorney has not signed the motion, as required by Rule
42.2(a). However, as appellant filed his Notice of Appeal pro se and has made no request
for the appointment of counsel, we conclude that this motion complies with the
requirements of Rule 42.2(a).
hereby granted and the appeal is dismissed. Having dismissed the appeal at appellant’s

request, no motion for rehearing will be entertained and our mandate will issue.



                                               Mackey K. Hancock
                                                    Justice

Do not publish.




                                           2